Title: To George Washington from Benjamin Lincoln, 9 July 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     War Office July 9 1782
                  
                  I was yesterday honoured with your Excellencys favours of the 19th Ultimo and 3d July—I have repeatedly urged the necessity of appointing a Judge Advocate, and of passing the System of Adjutant General, but hitherto without success.  I hope and trust that they will be immediately attended to.  I have reason to think they will.
                  Your ideas of retaining the Lieutenants to do the duty of Ensigns, where Regiments are not full of Ensigns, will, I am confident, meet the Approbation of Congress.
                  Mr McDonald, late a Subaltern in the British service, came with his Wife last friday to this City, with a letter to me from Colonel Dayton—He seems to know very little of their Affairs or withholds what he does know—I have frequently seen and conversed with him—Some questions I asked him and his answers to them, I do myself the pleasure to inclose.  He had an expectation of being invited into our Service but being informed he cannot be provided for here he proposes to go to France.
                  I enclose the plan of the Magazine drawn by Major Villefrance and also one by Mr Hodgdon—The former, I think, is to be preferred, tho the Walls of that are I think unnecessarily thick compared with the Arch—I am of opinion that the Length need not exceed Sixty or Sixty five feet from inside to inside—(or in the clear as it is expressed) I think also that the upper floor is unnecessary and that it will confine the Air and injure the Magazine.
                  I wish, Sir that you would take upon yourself the Trouble of considering of these matters and when your Excellency has fully digested them and determined the matter that you would order a plan to be drawn agreeable to your own Mind and send it to Colonel Hughes who has the Care of building the Magazine.  I have the Honour to be with great esteem Your Excellencys most obedient Servant
                  
                     B. Lincoln
                     
                  
               